Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

            DISTRICT OF COLUMBIA COURT OF APPEALS

                       Nos. 17-CV-1270 and 17-CV-1286

                               DAVID BRIDGFORTH,
                           APPELLANT/CROSS-APPELLEE,

                                        v.

                 GATEWAY GEORGETOWN CONDOMINIUM, INC.,
                      APPELLEE/CROSS-APPELLANT,

                                       and

                              ZALCO REALTY, INC.,
                           APPELLEE/CROSS-APPELLANT.

                          Appeals from the Superior Court
                            of the District of Columbia
                                  (CAB-8278-15)

                      (Hon. Todd E. Edelman, Trial Judge)

(Argued January 8, 2019                                 Decided August 29, 2019)

     Adam L. Van Grack for appellant/cross-appellee. Paul Strauss and Crystal K.
McBee were on the brief for appellant/cross-appellee.

     Thomas C. Mugavero for appellees/cross-appellants Gateway Georgetown
Condominium, Inc. and Zalco Realty, Inc.

      Before THOMPSON and MCLEESE, Associate Judges, and WASHINGTON,
Senior Judge.
                                         2


      MCLEESE, Associate Judge: These cross-appeals arise from a dispute between

condominium owner David Bridgforth and the condominium association of which

he is a member, Gateway Georgetown Condominium, Inc. Mr. Bridgforth argues

that the Nonprofit Corporation Act of 2010, D.C. Code § 29-401.01 et seq. (2013

Repl.) entitles him to get access to certain records related to Gateway’s financial

dealings. Mr. Bridgforth further argues that the trial court erred by concluding that

the provision on which Mr. Bridgforth relies must give way to a conflicting provision

in the Condominium Act, D.C. Code § 42-1901.01 et seq. (2012 Repl. & 2019

Supp.). Mr. Bridgforth and Gateway also challenge the trial court’s denial of their

respective requests for attorney’s fees. We affirm the trial court’s ruling on the

merits and remand for further proceedings with regard to attorney’s fees.



                                         I.



      The following facts appear to be undisputed. Mr. Bridgforth owns two

condominiums in a building in the District of Columbia.            Gateway is the

condominium association for the building and is incorporated in the District as a

nonprofit corporation. Mr. Bridgforth is one of Gateway’s members. In October

2015, Mr. Bridgforth filed a suit alleging that Gateway and its management agency,

appellee/cross-appellant Zalco Realty, failed to provide him with records that he had
                                          3


requested pursuant to the Nonprofit Act. (For ease of reference, we refer to

appellees/cross-appellants collectively as Gateway.)



      At trial, Mr. Bridgforth sought enforcement of fifteen requests for information

he had made to Gateway in various forms over the preceding three years. The trial

court found that eleven of Mr. Bridgforth’s fifteen requests did not comply with the

requirements of the Nonprofit Act. See D.C. Code § 29-413.02(b)-(c) (requiring,

among other things, that requests be made by signed notice, be made in good faith

and for proper purpose, and describe requested records with reasonable

particularity). The trial court further determined that the remaining requests were

largely directed at information -- regarding personnel matters, pending or anticipated

litigation, or files of members or individual unit owners -- that Gateway could

properly withhold under § 42-1903.14(c)(1) of the Condominium Act. The trial

court therefore denied Mr. Bridgforth’s claim except as to portions of two of Mr.

Bridgforth’s requests that were directed at information not subject to withholding --

namely, documentation of Gateway’s expenditures related to air-conditioning units

in the building.



      The trial court denied Mr. Bridgforth’s request for attorney’s fees under

§ 29-413.04(c) of the Nonprofit Act, on the ground that Gateway had acted in good
                                          4


faith. The court noted that the only two requests requiring a response were buried

in a large number of unwarranted requests and that Gateway thus had possessed a

reasonable basis for doubting whether Mr. Bridgforth had a right to inspect the

records he requested. Finally, the trial court denied Gateway’s request for attorney’s

fees under § 42-1902.09 of the Condominium Act, interpreting that provision to

apply only where a case was brought by a unit-owners’ association against a unit

owner.



                                         II.



      Mr. Bridgforth does not contest the trial court’s denial of many of his requests

under the Nonprofit Act. Rather, Mr. Bridgforth challenges the trial court’s ruling

that Gateway was entitled under the Condominium Act to withhold certain

information that would otherwise have been subject to disclosure under the

Nonprofit Act. Mr. Bridgforth’s challenge thus turns on the interaction between the

disclosure requirements in the Nonprofit Act and the confidentiality provisions in

the Condominium Act.
                                            5


                                            A.



       The Nonprofit Act contains a number of provisions addressing the records

nonprofit corporations must keep and the rights of members to have access to those

records. See, e.g., D.C. Code §§ 29-413.01 to .07. As pertinent here, D.C. Code

§ 29-413.02(b) permits a member, upon proper request, to inspect various

corporation records, including records of meetings, accounting records, and

membership lists. A nonprofit corporation “engaging in an activity that is subject to

regulation under another statute of the District . . . is subject to all the limitations of

the other statute.” D.C. Code § 29-403.01(b).



      The Condominium Act also contains provisions governing the maintenance

of records and the inspection rights of condominium-association members. See, e.g.,

D.C. Code § 42-1903.14. Unlike the Nonprofit Act, the Condominium Act provides

that records “may be withheld from examination or copying by unit owners” if the

records concern, among other things, personnel matters, pending or anticipated

litigation, or files of members or individual unit owners.                   D.C. Code

§ 42-1903.14(c)(1). The Condominium Act “shall apply to all condominiums

created in the District of Columbia.” D.C. Code § 42-1901.01(a).
                                            6


                                           B.



      We review issues of statutory interpretation de novo. Facebook, Inc. v. Wint,

199 A.3d 625, 628 (D.C. 2019). “We first look to see whether the statutory language

at issue is plain and admits of no more than one meaning.” Id. (internal quotation

marks omitted). “We will give effect to the plain meaning of a statute when the

language is unambiguous and does not produce an absurd result.” Id. (internal

quotation marks omitted). “We may also look to the legislative history to ensure

that our interpretation is consistent with legislative intent.” Id. (brackets and internal

quotation marks omitted).



      This case presents a complication:           Gateway is both a condominium

association and a nonprofit corporation, and the Condominium Act appears to permit

Gateway to withhold information that the Nonprofit Act appears to require Gateway

to disclose. Mr. Bridgforth argues that the proper resolution of that complication is

simple: the mandatory disclosure requirement in the Nonprofit Act must prevail

over the permissive confidentiality provision in the Condominium Act.                 Mr.

Bridgforth is correct that the pertinent provision of the Condominium Act is

permissive, providing that condominium associations may withhold certain records

from inspection but not requiring that they do so. D.C. Code § 42-1903.14(c)(1).
                                          7


Thus, Gateway could have fulfilled its disclosure obligations under the Nonprofit

Act without running afoul of the Condominium Act, simply by choosing not to

withhold the records in question.



      Although “compliance with both provisions is not a physical impossibility,”

that does not eliminate the conflict between the provisions. J.P. v. District of

Columbia, 189 A.3d 212, 219 (D.C. 2018) (internal quotation marks omitted); see

also Goudreau v. Standard Fed. Sav. & Loan Ass’n, 511 A.2d 386, 391 (D.C. 1986)

(conflict between two provisions “does not evaporate” simply because one is

permissive and one is mandatory) (internal quotation marks omitted); RadLAX

Gateway Hotel, LLC v. Amalgamated Bank, 566 U.S. 639, 645-46 (2012)

(discussing situations “in which a general permission or prohibition is contradicted

by a specific prohibition or permission”). By its terms, § 42-1903.14(c)(1) of the

Condominium Act authorizes Gateway to withhold records that § 29-413.02(b) of

the Nonprofit Act requires Gateway to disclose.         We have previously treated

comparable permissive and mandatory provisions as conflicting, and we see no basis

for a different conclusion here. See J.P., 189 A.3d at 216-22 (statute permitting trial

court to order inpatient mental-health treatment for minor during pendency of civil-

commitment petition conflicted with separate provision prohibiting such treatment

without parental consent; concluding based on all relevant considerations that
                                           8


permissive provision prevailed over mandatory provision).



      Where one statutory provision appears to permit what another provision

appears to forbid, we must “determine which of the[] seemingly conflicting

provisions governs.”     J.P., 189 A.3d at 216.       “Our task is to determine the

interpretation of both provisions that best harmonizes them, taking into account their

language; their context; their place in the overall statutory scheme; their evident

legislative purpose; and the principle that statutes should not be construed to have

irrational consequences.” Id. at 219. We also consider the general principles that if

two provisions conflict, “the more specific statute governs the more general one, and

the later supersedes the earlier.” District of Columbia v. Gould, 852 A.2d 50, 55

(D.C. 2004) (internal quotation marks omitted). Upon consideration of the relevant

factors, we agree with the trial court that in this case the confidentiality provision in

the Condominium Act prevails over the disclosure provision in the Nonprofit Act.



      First, the pertinent confidentiality provision in the Condominium Act was

enacted in 2014, after the disclosure provision in the Nonprofit Act. Compare D.C.

Law 20-109, § 2(m), 61 D.C. Reg. 4304, 4311-12, 6919 (2014) (amending D.C.

Code § 42-1903.14), with D.C. Code § 29-413.02 (2013 Repl.). That favors giving

effect to the confidentiality provision in the Condominium Act.
                                        9




      Second, in enacting the 2014 amendments, the D.C. Council explicitly

balanced the transparency and confidentiality concerns at play in the relationship

between condominium associations and their members. The Committee Report on

the Condominium Amendment Act of 2014 explained that the proposed amendments

were meant “to bolster the transparency of how condominium associations govern

themselves” while recognizing that there were “legitimate and necessary reasons”

for a condominium association to keep some materials confidential. D.C. Council,

Report on Bill 20-139 at 4-5 (Dec. 11, 2013). Although the Committee Report does

not specifically refer to the apparently undisputed fact that condominium

associations in the District are often organized as nonprofit corporations, we have

no reason to suppose that the D.C. Council was ignorant of that fact or would have

struck a different balance for those condominium associations that are organized as

nonprofit corporations.



      Third, although “[i]t can be difficult to determine which of two statutes is

more general and which is more specific,” J.P., 189 A.3d at 220, we tend to agree

with the trial court’s conclusion that the Condominium Act’s confidentiality

provision can be viewed as more specific than the Nonprofit Act’s disclosure

provision. The former is focused on a specific type of business entity in a very
                                           10


specific business context, whereas the latter covers the whole gamut of nonprofit

corporations.



      Fourth, other provisions in the two Acts support the trial court’s ruling. As

noted previously, the Condominium Act explicitly states that the provisions of the

act “shall apply to all condominiums created in the District of Columbia.” D.C.

Code § 42-1901.01(a) (emphasis added). By contrast, the Nonprofit Act provides

that a nonprofit corporation “engaging in an activity that is subject to regulation

under another statute of the District . . . is subject to all the limitations of the other

statute.” D.C. Code § 29-403.01(b). The parties dispute whether the confidentiality

provisions of the Condominium Act should properly be viewed as “limitations,” but

we need not resolve that dispute. Whether or not it directly applies, § 29-403.01(b)

clearly indicates that the D.C. Council contemplated situations in which the

Nonprofit Act would yield to other statutes.



      Finally, we see no irrational consequences that might flow from construing

the confidentiality provision in the Condominium Act as controlling over the

disclosure provision in the Nonprofit Act.



      To be clear, we are not holding that the Condominium Act would always
                                          11


control if its provisions conflict with those of the Nonprofit Act. Rather, our holding

is limited to the interaction of the specific provisions at issue. In sum, we agree with

the trial court that Gateway was authorized under the Condominium Act to withhold

the information at issue, even if that information otherwise would have been subject

to mandatory disclosure under the Nonprofit Act.



                                          III.



      We turn next to the parties’ respective claims for attorney’s fees. We review

a trial court’s decisions regarding fee requests for abuse of discretion. E.g., Lively

v. Flexible Packaging Ass’n, 930 A.2d 984, 988 (D.C. 2007). Our review is limited

“to a determination of whether the trial court failed to consider a relevant factor,

whether it relied upon an improper factor, and whether the reasons given reasonably

support the conclusion.” 6921 Ga. Ave., N.W., Ltd. P’ship v. Universal Cmty. Dev.,

LLC, 954 A.2d 967, 971 (D.C. 2008) (internal quotation marks and brackets

omitted). We affirm the trial court’s denial of Mr. Bridgforth’s fee request under the

Nonprofit Act but remand for further consideration of whether a fee award is

warranted under the Condominium Act.
                                           12


                                           A.



      We first consider Mr. Bridgforth’s request for fees under the Nonprofit Act.

If a nonprofit corporation does not permit a member to inspect and copy records that

have been properly requested under the Nonprofit Act, the member may apply to the

Superior Court for an order requiring the corporation’s compliance. D.C. Code

§ 29-413.04(b). If the Superior Court grants the application for such an order, “it

shall also order the nonprofit corporation to pay the member’s costs, including

reasonable attorneys’ fees, . . . unless the corporation proves that it refused inspection

in good faith because it had a reasonable basis for doubt about the right of the

member to inspect the records demanded.” D.C. Code § 29-413.04(c).



      The trial court denied Mr. Bridgforth’s fee request on the ground that Gateway

acted in good faith because Mr. Bridgforth’s only two meritorious requests were

buried in a large number of unwarranted requests. A trial court’s finding as to good

faith is a factual determination that we review for clear error. See 6921 Ga. Ave.,
954 A.2d at 971. We see no clear error in the trial court’s ruling, and we therefore

affirm the trial court’s denial of Mr. Bridgforth’s request for attorney’s fees under

the Nonprofit Act.
                                          13


                                          B.



      Finally, we address Gateway’s request for fees under the Condominium Act,

which provides that

             (a) Any lack of compliance with this chapter or with any
             lawful provision of the condominium instruments shall be
             grounds for an action or suit to recover damages or
             injunctive relief, or for any other available remedy . . . .

             (b) . . . Unless otherwise provided in the condominium
             instruments, the substantially prevailing party in an action
             brought by a unit owners’ association against a unit owner
             or by a unit owner against the unit owners’ association
             shall be entitled to recover reasonable attorneys’ fees and
             costs expended in the matter.

D.C. Code § 42-1902.09.



      The trial court denied Gateway’s fee request on the ground that “on its face”

the Condominium Act permits fee shifting in only “one situation, in a case brought

by a unit owners[’] association against a unit owner.” As Gateway points out,

however, § 42-1902.09(b) also by its terms permits awards of attorney’s fees in

actions brought “by a unit owner against the unit owners’ association.” We therefore

remand for the trial court to further consider Gateway’s request for fees under the

Condominium Act. We leave for the trial court to decide in the first instance, if

necessary, additional issues that the parties dispute in this court but the trial court
                                          14


did not squarely resolve, including (1) whether Gateway should properly be viewed

as a prevailing party for purposes of the Condominium Act; and (2) whether the

Condominium Act’s fee provision applies to actions in which the plaintiff was not

seeking to enforce provisions of the Act. See generally, e.g., J.C. v. District of

Columbia, 199 A.3d 192, 202 (D.C. 2018) (exercising discretion to remand for trial

court to determine issue in first instance).



      We note one final issue. In his reply brief, Mr. Bridgforth contends in the

alternative that if the Condominium Act’s fee provision applies, Mr. Bridgforth

would be entitled to fees under that Act. We also leave that contention -- and any

related questions about whether the contention has been properly preserved -- for the

trial court to consider on remand.



      In sum, we affirm the trial court’s ruling on the merits, we affirm the denial

of Mr. Bridgforth’s fee request under the Nonprofit Act, and we remand for further

proceedings with respect to attorney’s fees under the Condominium Act.




                                  So ordered.